DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending.

Claim Objections
Claims 6, 9 and 16 are objected to because of the following informalities:

Claims 6 and 16 recite the acronym “CBR” without initially defining what it stands for.  

Claim 9 recites the limitation "a UE" in line 1.  For clarity and consistency, it is suggested to revise as “the UE”.

Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yasukawa et al. (Pub. No.: US 20190132818 A1), hereinafter Yasukawa, in view of WANG et al. (Pub. No.: US 20210266895 A1), hereinafter WANG.

With respect to claim 1, Yasukawa teaches A method of resource selection, the method comprising: 
setting, by a user equipment (UE), a selection window ([0070]); 
setting, by the UE, a sensing window ([0078]); 
setting, by the UE, a threshold ([0129]); 
defining a set of a total number of resources based on the selection window ([0067]); 
excluding based on the sensing window, by the UE, any restricted resources from the total number of resources ([0134]); 
excluding based on the threshold, by the UE, any occupied resources from the total number of resources ([0064]); and 
determining, by the UE, if an initial number of remaining resources is greater than or equal to an initial percentage of the total number of resources ([0128-0129]).  

Yasukawa does not explicitly teach monitoring slots by decoding a physical sidelink control channel (PSCCH) and measuring a reference signal received power (RSRP).  

However, WANG teaches monitoring slots by decoding a physical sidelink control channel (PSCCH) and measuring a reference signal received power (RSRP) ([0004]).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of WANG, a higher total bandwidth, into the teachings of Yasukawa, in order to transmit or receive physical sidelink channel in NR (New Radio access technology) (WANG, [0002]).

With respect to claim 11, Yasukawa teaches A system for resource selection, comprising: 
a processor ([0158]); and 
a memory storing non-transitory processor-executable instructions that, when executed by the processor, cause the processor to ([0158]): 
set a selection window ([0070]); 
set a sensing window ([0078]);
set a threshold ([0129]); 
define a set of a total number of resources based on the selection window ([0067]); 
exclude, based on the sensing window, any restricted resources from the total number of resources ([0134]); 
exclude, based on the threshold, any occupied resources from the total number of resources ([0064]); and 
determine if an initial number of remaining resources is greater than or equal to an initial percentage of the total number of resources ([0128-0129]).

Yasukawa does not explicitly teach monitoring slots by decoding a physical sidelink control channel (PSCCH) and measuring a reference signal received power (RSRP).  

However, WANG teaches monitoring slots by decoding a physical sidelink control channel (PSCCH) and measuring a reference signal received power (RSRP) ([0004]).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of WANG, a higher total bandwidth, into the teachings of Yasukawa, in order to transmit or receive physical sidelink channel in NR (New Radio access technology) (WANG, [0002]).

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yasukawa, in view of WANG, and further in view of Ye et al. (Pub. No.: US 20220085923 A1), hereinafter Ye.

With respect to claim 2, the combination of Yasukawa and WANG teaches the method of claim 1.  Yasukawa teaches the number of remaining resources and when the initial number of remaining resources is greater than or equal to the initial percentage of the total number of resources as set forth above.

The combination of Yasukawa and WANG does not explicitly reporting to a higher layer.  

However, Ye teaches reporting to a higher layer ([0187]).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Ye, reporting to a higher layer, into the teachings of Yasukawa and WANG, in order to provide feedback for sidelink communications (Ye, [0004]).

With respect to claim 12, this claim recites the method of claim 2, and it is rejected for at least the same reasons.

Allowable Subject Matter

Claims 3-10 and 13-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pub. No.: US 20190182840 A1; “Feng”, (abstract)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET TANG whose telephone number is (571)270-7193.  The examiner can normally be reached on M-F 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KIET TANG/
Primary Examiner, Art Unit 2469